Beekman, J.
The Court of Common Pleas had jurisdiction to issue the" warrant of attachment under which the relator is ' held to answer for an alleged contempt. The objection to the form of the" attachment, that it does not recite the contempt or any of the proceedings upon which the warrant rests, is untenable. The relator, it must be assumed, for it is not denied, was served with a copy of the affidavit upon which the warrant was issued, and he was, therefore, sufficiently apprised of the nature of the charge made against him. The cases cited by counsel for the relator are not applicable." They relate to final commitments. Seaman v. Duryea, 11 N. Y. 324; Dunford v. Weaver, 84 id. 452. The warrant in quéstion is merely process by which the relator is brought into court to answer a charge. He is then fully apprised of- the charge and admitted to make a defense, if he has any. Code Civ. Proc. §. 2280. There is nothing in the Code which requires any recitals in the warrant, nor is it understood to be the practice to insert them in such cases. At best it'was nota jui’isdictional defect, and for that reason, if there were no other, the court will refuse to" review the mandate of another court of general jurisdiction on habeas corpus. Park v. Park, 80 N. Y. 156. A further objection made by the relator is that the judgment.he is accused of disobeying can be enforced by execution, and that, under subdivision '3 of section -14 of the Code, he cannot, therefore, be held to answer for a contempt. This should be addressed to the court of Common Pleas. The answer, however, is complete. Section 1241 of the Code,'sub-, division 4, provides that a person disobeying a judgment of the court which requires the payment of money into court] or to an officer of the court, except -where itis due upon contract, express or implied, or as damages for nonperformance of a contract, may be punished- for a contempt. The case before *366me comes within the section, and is not one of • the excepted cases. Gildersleeve v. Lester, 68 Hun, 535; 139 N. Y. 608. The writ of habeas corpus is, therefore; dismissed, and the relator remanded to the custody of the sheriff.
Writ dismissed and relator remanded.